I concur in the judgment of affirmance but do not concur in all that is said in division 2 of the opinion. With reference to that division, I wish merely to say that this court certified this question to the Supreme Court of Georgia and it was answered as follows: "Articles taken from the person or premises of the accused, tending to establish his guilt of the offense of which he is charged, are admissible in evidence against him, notwithstanding the articles were discovered by an unlawful search and seizure; and this rule of evidence is not violative of the constitutional prohibition of unreasonable searches and seizures." Calhoun v.State, 144 Ga. 679 (87 S.E. 893). This ruling has since been consistently followed by the Supreme Court of Georgia and this court, and I think that the question of the admissibility of evidence thus obtained is no longer open for discussion by this court. Hyde v. *Page 717 State, 196 Ga. 475 (26 S.E.2d 744). I am authorized to say that Gardner, J., joins in this special concurrence.